DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The applicant responded to the requirement for information by stating :
Regarding item (1), a quantum program is generally well known by persons of ordinary skill in the art to refer to a specific set of ordered operations for a quantum computer to perform. Regarding item (2), a quantum algorithm is generally understood by persons of ordinary skill in the art to refer to a set of instructions designed to perform a specific task with a quantum computer. Regarding item (3), predictive algorithms are well known to a person of ordinary skill in art and include logistic regression, statistical classification, and others.
The applicant did not disclose a specific quantum program or quantum algorithm in response to the requirement for information.
	Regarding the enablement rejection, the applicant alleges “[a]pplicants are not required to enable technology that has yet to be realized”. The examiner disagrees. The examiner noted the claimed quantum computer would clearly encompass a fault tolerant quantum computer as noted in the applicant’s own specification. Moreover, MPEP 2164.05(a) discloses “[t]he state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date. Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004) (Stating that ‘a patent document cannot enable technology that arises after the date of application.’)”. In this case, the fault tolerant quantum computer is not enabled. Therefore, the applicant’s argument is unpersuasive. 
	The applicant alleges “[n]o specific algorithm for the quantum program is needed”. Also the applicant alleges “[t]he recited ‘quantum program’ serves as an input to the claimed method which ‘adjust[s] variational parameters’ so that a corresponding ‘trained quantum circuit’ is implemented.” The examiner disagrees that no algorithm is needed. MPEP 2161.01 I discloses “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (underline not added) and “[i]f the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made”.  In this case, the applicant has not disclosed the algorithm/program that serves as the input which “adjusts the variational parameters”. Therefore, the applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement:fault tolerant quantum computers
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for fault tolerant quantum computers.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Factors:
Breadth of the claims
Claim 1 explicitly states “executing the trained circuit classifier on a quantum computer”.
Claim 10 explicitly states “implementing the trained quantum circuit described by the quantum program on a quantum computing device”
Claim 18 explicitly states “the quantum computer”. 
The examiner submits the term quantum computer  and quantum computing device would encompass noisy intermediate-scale  (NISQ) quantum computers and fully fault tolerant quantum computers. 

Specification, page 8 lines 24-28 discloses “a compiled quantum computer circuit description (including quantum circuits for performing any of the disclosed techniques as disclosed herein) can be used to program (or configure) one or more quantum processing units such that the quantum processing unit(s) implement the circuit described by the quantum computer circuit description”. 
Specification, page 9 line 3-4 discloses “The quantum processing unit(s) can be one or more of, but are not limited to: (a) a superconducting quantum computer; (b) an ion trap quantum computer;  (c) a fault-tolerant architecture for quantum computing and/or (d) a topological quantum architecture (e.g., a topological quantum computing device using Majorana zero modes)” (underline added).
Moreover, the examiner provides evidence that one could not make and use a fault tolerant quantum computer at the time the invention. 
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.
A Boston Consulting Group (BCG) report “Where Will Quantum Computers Create Value and When?” discloses on page 6 “[t]he third phase is still decades away. Achieving full-scale fault tolerance will require makers of quantum technology to overcome additional technical constraints, including problems related to scale and stability”. 

Nature of the Invention 
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 
The examiner submits “Quantum Computing in the NISQ era and beyond”  as evidence that one of ordinary skill would not be able to make and use fault tolerant quantum computing at this time.

Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Written Description: Lack of Qauntum algorithm for quantum program and 
Claims 1-17 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)

MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)

Claim 1 discloses “executing the trained circuit classifier on a quantum computer”. (The examiner submits “executing”  would be similar to claim 10’s  “implementing”. Claim 10 discloses “implementing the trained quantum circuit described by the quantum program on a quantum computing device”). 
Specification pages 2 and 25 and figure 9  disclose “quantum program” but fails to disclose a specific algorithm for the quantum program. 
The applicant fails to disclose the quantum program/algorithm that is implemented on the quantum computing device. 
Claim 10 discloses “generating a classical description of a quantum program to be implemented by a quantum circuit” and “implementing the trained quantum circuit described by the quantum program on a quantum computing device”. 
Specification pages 2 and 25 and figure 9  disclose “quantum program” but fails to disclose a specific algorithm for the quantum program. 

The applicant fails to disclose the quantum program/algorithm that is implemented on the quantum computing device. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817